Per Curiam.
— The writ of error is sued out from a judgment of the Circuit Court of Madison county, rendered on November 18th, 1908, in a proceeding by mandamus to require the defendant in error, as county judge of Madison county, to issue to the relator a license to carry on, conduct and manage a mercantile business in said county and State.
An alternative writ issued, and defendant in error filed his answer, whereupon relator moved for a peremptory writ. The court denied said application and ordered that the proceedings in said cause be dismissed.
The time during which such license would have remained operative, if issued, has long since expired. It would, therefore, be fruitless to pass on the merits of the case on this writ of error, and it will, therefore, be dismissed. State ex rel. Rowe v. Martin, 44 Fla. 175, 32 South. Rep. 926, and authorities there cited.
PIocker, Cockrell, Shackleford, Whitfield and Carter, JJ., concur.
Taylor, C. J., absent on account of sickness.